PER CURIAM.
The defendant was convicted of manslaughter, La.R.S. 14:31, and sentenced to 21 years at hard labor.
Although the case was vigorously tried in the district court, the appointed counsel *638has failed to assign errors as required by La.C.Cr.P. art. 844 (as amended in 1974) ,1
This court may not consider errors not so designated, La.C.Cr.P. art. 920(1) (1974), except for patent error — i. e., error “discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence”, La.C.Cr.P. art. 920(2) (1974). We find no such patent error.
Accordingly, we affirm the conviction and sentence.
AFFIRMED.

. Repeated efforts to have counsel make assignments of error and file a brief finally resulted in a one-page brief, which concludes: “Defendant therefore incorporates and makes a part hereof the entire record of these proceedings and refers to objections made therein to errors committed which should reverse the conviction of the indigent defendant herein.” (The record contains over five hundred pages.) This general statement is inadequate even to disclose what errors are relied upon on appeal, aside from counsel’s complete failure to comply with the mandatory statutory procedure for assignments of error for review.